Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan D’Silva on 5/4/2021.

The application has been amended as follows: 
IN THE CLAIMS dated 4/26/2021
Claim 1. A roasting post comprising: a rod having a first end and a threaded second end, said first end configured to be inserted into the ground; a curved brace perpendicular to said rod and located at or near said second end; said brace comprising [[at least one]] counterbalance hooks configured to receive a skewer such that the skewer may be slidably displaced and rotated within said at least one counterbalance hook and is held substantially perpendicular to the ground while any food items on the skewer are held over a fire; the counterbalance hooks located on opposite ends of the brace and facing the same direction and said brace further comprising an adjustment hole to adjust the horizontal location of said at least one counterbalance hook and thereby the perpendicular alignment of the skewer with respect to the rod, the brace is secured on the threaded end of the rod and secured by two washers and a wingnut, which allows for the adjustment of the brace.

Claims 5 and 6
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/4/2021